DETAILED ACTION
Introduction
	This office action is in response to Applicant’s submission filed on 11/10/2022. Claims 1-20 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu, Zihan, et al. "Attention-informed mixed-language training for zero-shot cross-lingual task-oriented dialogue systems." Proceedings of the AAAI Conference on Artificial Intelligence. Vol. 34. No. 05. 2020.
Regarding claim 1, Liu teaches a computer-implemented method comprising: accessing one or more intents and associated entities from limited amount of speech to text training data in a single language (see Liu, pg. 8436 sect. Natural Language Understanding teaches “Our NLU model is illustrated in Figure 2 as a multi-task problem. We describe our model as follows: Slot Filling and Intent Prediction”); locating speech to text training data in one or more other languages using the accessed one or more intents and associated entities to locate speech to text training data in the one or more other languages different than the single language (see Liu, pg. 8435, sect Mixed-language Training teaches “as shown in Figure 1, in the mixed-language training step, our model is trained using code-switching sentences generated from source language sentences by replacing the selected source words with their translations”); and training a neural network based on the limited amount of speech to text training data in the single language and the located speech to text training data in the one or more other languages (see Liu, pg. 8435 sect. Training and Adaptation teaches “Given a source language sentence w = [w1, w2,...,wN ], we replace the words in w with their corresponding target words if they are present in D to generate a code-switching sentence wcs. As illustrated in Figure 1, we use cross-lingual word embeddings for source and target language words. 
wcs = CSgen(w), (1)
out = AttnModel(E(wcs)), (2)
where CSgen represents the code-switching sentence generator in Figure 1, AttnModel represents the attention model, and E denotes cross-lingual word embeddings” the cross lingual word embeddings are interpreted as the located speech to text training data in one or more languages).
Regarding claim 2, Liu teaches the computer-implemented method of claim 1. Liu further teaches training the neural network for natural language processing based on the limited amount of speech to text training data in the single language and the accessed speech to text training data in the one or more other languages (see Liu, pg. 8433, sect Introduction teaches “a new framework that leverages extremely small number of bilingual word pairs to build zero-shot cross-lingual task-oriented dialogue system”. Liu,  pg. 8436 sect. Training and Adaptation and Fig. 1 discusses training the NLU with cross-lingual embeddings).
Regarding claim 3, Liu teaches the computer-implemented method of claim 1. Liu further teaches receiving a limited amount of speech to text training data for training the neural network (see Liu, pg. 8433, sect Introduction teaches “Zero-shot adaptation is an effective approach to circumvent the data collection process when there is no training data available by transferring the learned knowledge from a high-resource source language to low-resource target languages”).
Regarding claim 4, Liu teaches the computer-implemented method of claim 1. Liu further teaches wherein the limited amount of speech to text training data comprises a single language and interpreted intent and associated entities from voice in the single language (see Liu, pg. 8436 sect. Natural Language Understanding teaches “Our NLU model is illustrated in Figure 2 as a multi-task problem. We describe our model as follows: Slot Filling : We use a BiLSTM-CRF combining a BiLSTM with a conditional random field (CRF) sequence labeling model (Lample et al. 2016) for slot prediction and Intent Prediction: We place an attention layer over the hidden states of the BiLSTM and predict the intent for the user utterance through a softmax projection layer”; interpreted as intent and associated entities in the single language ).
Regarding claim 5, Liu teaches the computer-implemented method of claim 1. Liu further teaches wherein the limited amount of speech to text training data comprises a single language drawn from different datasets comprises a dataset collected to model dialog states and a dataset of voice commands(see Liu, pg. 8436 sect. Dialogue State Tracking teaches “Dialogue State Tracking Wizard of Oz (WOZ), a restaurant domain dataset, is used for training and evaluating dialogue state tracking models on English. It was enlarged into WOZ 2.0 by adding more dialogues, and recently, Mrksiˇ c´ et al. (2017b) expanded WOZ 2.0 into Multilingual WOZ 2.0 by including two more languages (German and Italian).”).
Regarding claim 6, Liu teaches the computer-implemented method of claim 1. Liu further teaches enabling language switching by accessing a common domain and pooling different language datasets having shared commonalities in intents and entities (see Liu, pg. 8437, sect. Natural Language Understanding teaches “a multilingual task-oriented natural language understanding dialogue dataset was proposed by Schuster et al. (2019), which contains English, Spanish, and Thai across three domains (alarm, reminder, and weather)”).
Regarding claim 7, Liu teaches the computer-implemented method of claim 1. Liu further teaches wherein speech to text training data represents a set of layers of a neural network comprising a set of nodes with each layer connected to other layers in the set of layers via respective weighted connections (see Liu, Fig.1 and pg. 8436 Utterance Encoder teaches We use a bi-directional LSTM (BiLSTM) to encode the user utterance ut = [w1, w2 ...wN ] and an attention mechanism on top of the BiLSTM to generate an utterance representation R, where wi is the word vector of the i-th token and N is the length of the utterance. We formalize the utterance encoder as: [h1, h2 ...hN ] = BiLSTM([w1, w2 ...wN ]), (3) where wa is a trainable weight vector in the attention layer, and αi is the attention score of each token i.).
Regarding claim 8, is directed to a computer program product claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 9, is directed to a computer program product claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 10, is directed to a computer program product claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 11, is directed to a computer program product claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 12, is directed to a computer program product claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 13, is directed to a computer program product claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.
Regarding claim 14, is directed to a computer program product claim corresponding to the method claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7.
Regarding claim 15, is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 16, is directed to a system claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 17, is directed to a system claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 18, is directed to a system claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 19, is directed to a system claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 20, is directed to a system claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et.al., US Patent 9,842,585 (Cited in IDS) teaches a multilingual deep neural network (MDNN) which includes a plurality of hidden layers, wherein values for weight parameters of the plurality of hidden layers are learned during a training phase based upon training data in terms of acoustic raw features for multiple languages (see Huang, Abstract).
Watanabe et.al., US Patent Application Publication 2019/0189111 teaches language-independent neural network which creates a universal label set from multiple languages and trains the network based on the generated utterances and transcripts (see Watanabe, [0007] ).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656